El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
A tenor con nuestro ordenamiento jurídico vigente, ¿se le puede conceder a un convicto por infracción al Art. 87 del *491Código Penal, 33 L.P.R.A. see. 4006 (causar la muerte a un ser humano al conducir un vehículo de motor mediando imprudencia crasa o temeraria), el beneficio de la senten-cia suspendida? Por entender que la respuesta a dicha in-terrogante es en la afirmativa, ya que nuestro ordena-miento no dispone que dicho delito sea uno de los exceptuados en la Ley de Sentencias Suspendidas, confir-mamos la sentencia dictada por el Tribunal de Circuito de Apelaciones.
H-t
El 29 de junio de 1996, en horas de la noche, el Sr. Carlos Rodríguez Colón se detuvo en la carretera Núm. 149, sector Corillo de Villalba, y se bajó de su auto. En ese mo-mento Nelson Bonilla Vázquez pasó en su vehículo, a ex-ceso de velocidad, e impactó fuertemente al vehículo dete-nido y al señor Rodríguez Colón, quien falleció a los pocos minutos como consecuencia del impacto. A Bonilla Vázquez se le hizo la prueba de embriaguez, arrojando un 0.24% de alcohol en la sangre; es decir, en exceso del máximo permi-tido por ley para conducir un vehículo de motor.
Como consecuencia de estos hechos, el señor Bonilla Vázquez fue arrestado y se le sometieron cargos por viola-ción al Art. 87 del Código Penal de Puerto Rico, supra (im-prudencia crasa o temeraria al conducir un vehículo de motor). Bonilla Vázquez se declaró culpable. Con la obje-ción del Ministerio Público, el Tribunal de Primera Instan-cia, luego de analizar el correspondiente informe presen-tencia, le suspendió al acusado los efectos de una sentencia de seis (6) años de prisión.
Inconforme, el Pueblo de Puerto Rico, por conducto del Procurador General, recurrió al Tribunal de Circuito de Apelaciones para que revisara la resolución emitida por el tribunal de instancia en la que se le impuso una probatoria de seis (6) años a Bonilla Vázquez. Alegó, en síntesis, que *492como el delito tipificado en el Art. 87 del Código Penal, supra, es un tipo de homicidio involuntario y en el caso de autos el recurrido le ocasionó la muerte mientras conducía un vehículo de motor en estado de embriaguez, dicho delito estaba excluido de los beneficios de la sentencia suspendida. Esto a tenor con la disposición de la Ley de Sentencias Suspendidas, 34 L.P.R.A. see. 1027, que esta-blece, en lo pertinente, que "el tribunal sentenciador podrá también suspender los efectos de la sentencia de cárcel que se hubiere dictado en todo caso de homicidio involuntario que no hubiere sido ocasionado mientras se conducía un vehículo en estado de embriaguez”. (Enfasis suplido.)
El Tribunal de Circuito de Apelaciones, Circuito Regional V, determinó que a tenor con nuestros pronunciamien-tos en Pueblo v. Nazario Hernández, 138 D.P.R. 760 (1995), al convicto por el delito de imprudencia crasa o temeraria al conducir un vehículo de motor pueden suspendérsele los efectos de la sentencia, aunque al momento de la comisión del delito estuviese en estado de embriaguez. Determinó, además, que el tribunal a quo no abusó de su discreción al concederle a Bonilla Velázquez el beneficio de la sentencia suspendida. Inconforme, el Procurador General recurre ante nos.
Para atender adecuadamente la controversia medular que presenta el caso de marras resulta pertinente, en primer lugar, analizar las definiciones de los delitos de homi-cidio involuntario e imprudencia crasa o temeraria al con-ducir un vehículo de motor. En segundo lugar, ha de examinarse el desarrollo y el historial legislativo de la Ley de Sentencias Suspendidas de 1946, supra.
I — i hH
El Art. 86 del Código Penal, 33 L.P.R.A. see. 4005, define, en lo pertinente, el delito de homicidio involuntario de la forma siguiente:
*493Toda persona que obrando con negligencia o que al realizar un acto ilegal que no constituyere delito grave, ocasione la muerte a otra, será sancionada con pena de reclusión ....
Cuando el homicidio involuntario se cometa por una persona al conducir un vehículo de motor, se le impondrá pena de reclu-sión ....
Por otro lado, el Art. 87 del Código Penal, súpra, esta-blece, en lo pertinente:
Cuando en la muerte ocasionada por una persona al conducir un vehículo de motor mediare imprudencia crasa o temeraria se le impondrá pena de reclusión ....
La imprudencia crasa o temeraria es aquella de tal natura-leza que demuestre un absoluto menosprecio de la seguridad de los demás bajo circunstancias que probablemente produzcan daños a terceros y no significa una mera falta de cuidado.
De la lectura de los precitados artículos del Código Penal se desprende que ambos delitos configuran la muerte de una persona causada por otra que conduce un vehículo de motor y que comparten un elemento esencial de negligencia. Véase Pueblo v. Vélez Pumarejo, 113 D.P.R. 349 (1982). En Pueblo v. Hernández Olmo, 105 D.P.R. 237, 243 (1976), expresamos que:
Los delitos declarados por los Arts. 86 y 87 del Código Penal comparten un elemento común de negligencia criminal y los diferencia el grado o intensidad de esa negligencia que es cues-tión a estimar exclusivamente por el jurado juzgador de los hechos ....
Un examen del Art. 88 del Código Penal, 33 L.P.R.A. see. 4007, refleja que el legislador equiparó los citados Arts. 86 y 87 con el propósito de establecer una penalidad adicional en común: la revocación de la licencia de conducir. Aún más, de su lectura se desprende que para propósitos de dicha penalidad tanto el citado Art. 86 como el Art. 87, supra, constituyen modalidades de homicidio involuntario cometidos al conducir un vehículo de motor:
*494Cuando el homicidio involuntario se cometa por una persona al conducir un vehículo de motor, según dispuesto ... [el Artí-culo 86], y en caso ... [del Artículo 87], el tribunal sentenciador, además de la imposición de la pena correspondiente, revocará al convicto su licencia para conducir vehículos de motor por un término no menor de un año. 33 L.P.R.A. see. 4007.
Sin embargo, hay que señalar que a pesar de que ambos artículos comparten los elementos comunes de dar muerte a un ser humano mientras se conduce un vehículo de motor y de negligencia, y la sanción de revocación de la licencia de conducir, existen diferencias sustanciales entre ambos delitos. Para el homicidio involuntario configurado en el referido Art. 86 basta la mera negligencia criminal, mientras que el Art. 87, supra, requiere que medie “imprudencia crasa o temeraria”.(1) Además, el homicidio involuntario es un delito menos grave, y el tipificado en el Art. 87, supra, es grave.
HH HH I — I
La Ley Núm. 259 de 3 de abril de 1946, conocida como la Ley de Sentencias Suspendidas (34 L.P.R.A. sees. 1026-1029), provee una medida alterna a la pena de cárcel. Mediante la concesión del beneficio de la sentencia suspendida, el tribunal suspende la ejecución de una sentencia y permite al convicto del delito quedar en libertad durante todo o parte del término de la pena, sujeto a que éste observe buena conducta y cumpla con todas aquellas restricciones que el tribunal le imponga. Pueblo v. Molina Virola, 141 D.P.R. 713 (1996).
El propósito del mecanismo de la sentencia suspendida es lograr que un convicto de delito viva una vida productiva, al amparo de un sistema de supervisión. Este *495mecanismo, además, representa una economía sustancial para el Estado y contribuye a resolver el serio problema carcelario que padecemos. La Ley de Sentencias Suspendi-das es una ley de carácter remedial con un propósito rehabilitados Pueblo v. Vega Vélez, 125 D.P.R. 188 (1990).
En reiteradas ocasiones hemos señalado que el disfrute de una sentencia suspendida es un privilegio, no un derecho. Pueblo v. Molina Virola, supra; Pueblo v. Torres Rivera, 137 D.P.R. 2 (1994); Pueblo v. Álvarez Maurás, 100 D.P.R. 620 (1972); Pueblo v. Martínez Rivera, 99 D.P.R. 568 (1971); Pueblo v. Rivera, 79 D.P.R. 880 (1957). También hemos expresado que la concesión de este privilegio cae dentro de la discreción del juez sentenciador. Pueblo v. Torres Rivera, supra; Pueblo v. Acosta Torres, 92 D.P.R. 887 (1965), y casos allí citados. Esta discreción está limitada a que el delito no sea uno de los expresamente excluidos y que concurra una serie de requisitos. Pueblo v. Texidor Seda, 128 D.P.R. 578 (1991). Los beneficios de una sentencia suspendida han de concederse sólo en aquellos casos en los que el legislador ha expresado que existe una justificación para evitar la encarcelación. Pueblo v. Rivera, supra; Pueblo v. Álvarez Maurá, supra.
La Ley de Sentencias Suspendidas de 1946 fue enmendada por la Ley Núm. 61 de 19 de junio de 1965. Esta enmienda, vigente al día de hoy, "tuvo el propósito, entre otros, de incorporar el párrafo siguiente a la ley:
... el tribunal sentenciador podrá también suspender los efec-tos de la sentencia de cárcel que se hubiere dictado en todo caso de homicidio involuntario que no hubiere sido ocasionado^ mien-tras se conducía un vehículo en estado de embriaguez. (Enfasis suplido.) 33 L.P.R.A. see. 1027.
En 1989 se aprobó la Ley Núm. 50 de 9 de agosto de 1989 (33 L.P.R.A. see. 1027), con el propósito, entre otros, de enmendar la Ley de Sentencias Suspendidas para añadir a las exclusiones del beneficio de la sentencia sus-*496pendida el delito de imprudencia crasa o temeraria al con-ducir un vehículo de motor, cuando el acusado de cometerlo estuviese en estado de embriaguez al momento de la comi-sión de dicho delito.(2) A raíz de esta enmienda la Ley de Sentencias Suspendidas, en lo aquí pertinente, disponía:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiere dictado en todo caso de delito grave que no fuera ... imprudencia crasa o temeraria al conducir un vehí-culo de motor en estado de embriaguez ....
... el tribunal sentenciador podrá también suspender los efec-tos de la sentencia de cárcel que se hubiere dictado en todo caso de homicidio involuntario que no hubiere sido ocasionado mien-tras se conducía un vehículo en estado de embriaguez. (Énfasis suplido.) 34 L.P.R.A. see. 1027 (ed. 1991).
De esta acción legislativa se desprende que en el len-guaje de la disposición de la Ley de Sentencias Suspendi-das, que establece que no podrá disfrutar del beneficio de la sentencia suspendida quien cometa un “homicidio invo-luntario mientras se conduce un vehículo de motor en es-tado de embriaguez” (énfasis suplido), no se entendía que estaba incluido el delito tipificado en el Art. 87 del Código Penal, supra, (causar la muerte a un ser humano, mientras se conduce un vehículo de motor mediando imprudencia crasa o temeraria). El historial legislativo de la Ley Núm. 50, supra, reafirma dicha conclusión, pues reconoce que el estado de derecho vigente anterior a la enmienda era que la precitada disposición de la Ley de Sentencias Suspendi-das sólo era aplicable a los convictos por homicidio involun-tario (Art. 86) cuando éste se producía al conducir un ve-hículo de motor en estado de embriaguez. En ese sentido se señaló al explicar el propósito de la enmienda a la Ley de Sentencias Suspendidas, lo siguiente:
*497El Artículo 2 de la Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. 1027, faculta, como regla general, a los tribunales a suspender los efectos de una sentencia dictada tanto en delitos graves como menos graves .... En el segundo lugar, se podrá suspender la sentencia en casos de delitos me-nos graves, que aparejen pena de cárcel, excepto homicidio in-voluntario mientras se conduce un vehículo de motor en estado de embriaguez.
... Es contradictorio que se excluya del beneficio de la senten-cia suspendida el delito de homicidio involuntario cuando se conduce un vehículo de motor en estado de embriaguez —siendo uno menos grave y que requiere un grado menor de negligencia— y que, por otro lado, dicho beneficio esté disponi-ble para casos de delito grave de imprudencia crasa o temeraria al conducir un vehículo de motor. Las Comisiones recomiendan que ambos delitos estén excluidos de la sentencia suspendida, especificándose que esto aplicará a la imprudencia crasa o te-meraria cuando se conduce en estado de embriaguez. (Enfasis suplido.).(3)
Así pues, a partir de la vigencia de la Ley Núm. 50 de 9 de agosto de 1989 (9 L.P.R.A. sees. 1041-1042 y 34 L.P.R.A. see. 1027), no podrían gozar del privilegio de la sentencia suspendida ni los convictos por homicidio involuntario (Art. 86 del Código Penal, supra) cometido mientras se conducía un vehículo de motor en estado de embriaguez, ni los convictos por el delito grave de imprudencia crasa o temeraria al conducir un vehículo de motor si al momento de la comisión del delito estaba el acusado en estado de embriaguez.
Sin embargo, transcurridos tres (3) meses de la aprobación de la Ley Núm. 50, supra, la Asamblea Legislativa aprobó la Ley Núm. 8 de 30 de noviembre de 1989. Dicha ley fue aprobada con el propósito de enmendar nuevamente la Ley de Sentencias Suspendidas, pero esta vez para excluir de sus alcances a las personas convictas por ciertas infracciones a la Ley Núm. 17 de 19 de enero de 1951, conocida como la Ley de Armas de Puerto Rico, 25 *498L.P.R.A. see. 411 et seq. Inadvertidamente, el proceso legis-lativo se realizó a base del texto de la Ley de Sentencias Suspendidas anterior a la enmienda que sufrió dicha ley en virtud de la Ley Núm. 50, supra. De manera que quedó eliminada de la Ley de Sentencias Suspendidas la frase “imprudencia crasa o temeraria al conducir un vehículo de motor en estado de embriaguez”, en virtud de la cual los convictos por dicho delito (que al momento de su comisión estuviesen en estado de embriaguez) no podían gozar del beneficio de la sentencia suspendida. Quedó inalterada la disposición de la ley que establece que “el tribunal senten-ciador podrá también suspender los efectos de la sentencia de cárcel que se hubiere dictado en todo caso de homicidio involuntario que no hubiere sido ocasionado mientras se conducía un vehículo en estado de embriaguez”. 34 L.P.R.A. see. 1027.
Estamos ante un error o una inadvertencia legislativa, porque sería absurdo interpretar que el propósito de la Asamblea Legislativa fue eliminar (escasamente tres (3) meses después de aprobada) la enmienda introducida por la Ley Núm. 50, supra, a la Ley de Sentencias Suspendidas que le añadió la frase “imprudencia crasa o temeraria al conducir un vehículo de motor en estado de embriaguez”. Máxime cuando el propósito de la Ley Núm. 8, supra, era excluir del beneficio de la sentencia suspendida algunas infracciones a la Ley de Armas de Puerto Rico, delitos que en nada tenían que ver con el delito en controversia en el caso de marras.
Así, pues, a pesar de reconocer que se trató de un error o una inadvertencia legislativa, tenemos que concluir que partir de la vigencia de la Ley Núm. 8, supra, el estado de derecho vigente es el que existía antes de la aprobación de la Ley Núm. 50, supra; es decir, que los convictos por el delito de causar la muerte a un ser humano mientras se conduce un vehículo de motor mediando imprudencia crasa o temeraria (Art. 87 del Código Penal, supra) podrán gozar *499del privilegio de la sentencia suspendida, aunque al mo-mento de la comisión del delito estuviesen en estado de embriaguez.
A idéntica conclusión llegó este Tribunal en 1995 en Pueblo v. Nazario Hernández, supra. En dicho caso un ju-rado halló al peticionario culpable por homicidio involun-tario y por conducir un vehículo en estado de embriaguez. El acusado impugnó la pena de cárcel que le fue impuesta, ya que argumentó que podía recibir el beneficio de una sentencia suspendida y no le fue concedido. Allí sostuvimos que al acusado no le asistía el privilegio que reclamaba, porque de la precitada disposición de la Ley de Sentencias Suspendidas se desprende que no gozará del beneficio de sentencia suspendida el convicto de homicidio involuntario si éste se comete mientras se conduce un vehículo de motor en estado de embriaguez. No obstante, señalamos en dictum que por error o inadvertencia legislativa al convicto del delito grave tipificado en el citado Art. 87 si se le podía conceder el beneficio de la suspensión de la sentencia. (4)
*500Transcurridos dos (2) años de nuestra opinión en Pueblo v. Nazario Hernández, supra, la Asamblea Legislativa de Puerto Rico aprobó el Proyecto del Senado 371 con el fin de subsanar el error legislativo al que hemos hecho referencia. En la exposición de motivos de dicho proyecto se dejó claramente establecido el estado de derecho vigente en Puerto Rico. Se citó con aprobación lo resuelto por este Tribunal en Pueblo v. Nazario Hernández, supra, y se reconoció que al aprobarse la Ley Núm. 8, supra, ocurrió una omisión en lenguaje del texto de la medida, para luego ex-poner que “es la intención de la Asamblea Legislativa corregir la omisión que por inadvertencia provocó el estado de derecho vigente no contemple la exclusión del beneficio de la sentencia suspendida en situaciones donde la persona es convicta por violar el Artículo 87 del Código Penal de Puerto Rico y conduce un vehículo de motor en estado de embriaguez”. (Énfasis suplido.)
Dicho proyecto fue aprobado por el Senado de Puerto Rico el 20 de junio de 1997 y por la Cámara de Represen-tantes el 13 de noviembre de 1997. Aun cuando dicho pro-yecto no se convirtió en ley,(5) éste constituye un reconoci-miento de la Asamblea Legislativa de que el citado artículo 87 está excluido de las excepciones a la Ley de Sentencias Suspendidas.
*501IV
Ante el hecho innegable de que la Asamblea Legislativa, consciente del error o inadvertencia ocasionado por la Ley Núra. 8, supra, al enmendar la Ley de Sentencias Suspendidas, según señalado en Pueblo v. Nazario Hernández, supra, intentó, pero no corrigió dicho error o inadvertencia, no podemos, como pretende el Procurador General, equiparar los Arts. 86 y 87 del Código Penal, supra, y hacer extensiva la disposición de la Ley de Sentencias Suspendidas que establece que no podrán gozar del beneficio de la sentencia suspendida los convictos por el delito de homicidio involuntario (causado al conducir un vehículo de motor en estado de embriaguez) al delito tipificado en el Art. 87 del Código Penal, supra. Esto en vista de que tratándose de un caso criminal debemos tener presente el principio de legalidad.
Reconocemos que la conclusión a la que llegamos produce un resultado anómalo. Por un lado excluye del bene-ficio de una sentencia suspendida a una persona que incu-rre en mera negligencia, pero que conducía en estado de embriaguez, mientras que permite que otra que incurre en imprudencia crasa o temeraria al conducir, tenga los bene-ficios de una sentencia suspendida, aun cuando esté en es-tado de embriaguez. Nos preocupa, además, que tal conclu-sión permita que se impongan penas radicalmente distintas en casos esencialmente idénticos y que pueda conducir a un procesamiento de casos arbitrario, depen-diendo de la modalidad por la cual el Ministerio Fiscal de-cida acusar, o se preste para la manipulación de alegacio-nes de culpabilidad al amparo del citado Art. 87 para obtener los beneficios de una probatoria.
Sin embargo, en casos de naturaleza criminal el principio de legalidad ordena que no se impongan “penas o medidas de seguridad que la ley no hubiere previamente *502establecido. No se podrán crear por analogía delitos, penas, ni medidas de seguridad". Art. 8 del Código Penal, 33 L.P.R.A. see. 3031. Véanse: Pueblo v. Pizarro Solís, 129 D.P.R. 911 (1992); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988); Pueblo v. Martínez Torres, 116 D.P.R. 793 (1980); Pueblo v. Ríos Nogueras, 114 D.P.R. 256 (1983).
En este contexto se ha señalado que la garantía que establece el principio de legalidad se extiende a la ejecución de las penas y medidas de seguridad. Estas deben ejecutarse de la forma y las circunstancias previstas por la ley. D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 69.
También hemos de tomar en cuenta el principio de hermenéutica de estatutos penales que postula la interpretación restrictiva en cuanto a lo que desfavorezca al acusado y liberalmente en cuanto lo que le favorezca. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995); Pueblo v. Arandes de Celis, 120 D.P.R. 530 (1988); Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo v. Mantilla, 71 D.P.R. 36 (1950).
Anteriormente hemos reconocido que una ley penal debe de ser interpretada de una manera razonable y evitarse una interpretación literal que resulte absurda a la intención del legislador. De igual modo hemos resuelto que aunque existe la regla de que los estatutos penales deben de interpretarse restrictivamente, ésta no exige que a las palabras del legislador deba de dársele su significado más limitado o que debe hacerse caso omiso de su evidente intención. Pueblo v. Mantilla, supra.
El propósito de la interpretación es, en primer lugar, tratar de entender el sentido de los textos cuando éstos no sean claros, y, en segundo lugar, tratar de suplir —dentro del marco de lo permitido— las deficiencias del legislador cuando su texto es insuficiente. Sin embargo, no *503se trata en el caso de autos, de optar por una interpreta-ción más amplia que nos permita incluir el delito tipificado por el Art. 87, supra, entre aquellos excluidos del beneficio de sentencias suspendidas. Ante el claro reconocimiento de la Asamblea Legislativa del estado de derecho vigente a partir de la enmienda a la Ley de Sentencias Suspendidas de noviembre de 1989, y el hecho de que la Asamblea Le-gislativa y la Rama Ejecutiva no han logrado llegar a un consenso para resolver la discrepancia señalada, no pode-mos por vía de interpretación subsanar dicha deficiencia. De hacerlo estaríamos a todas luces creando la ejecución de una pena por analogía, lo cual nos está claramente vedado.
El Art. 8 del Código Penal, supra, prohíbe expresamente el uso de la analogía tanto para crear delitos como para crear sanciones. La analogía conlleva aplicar la ley a unos hechos o situaciones no considerados en determinada ley, porque son semejantes o parecidos a los allí dispuestos. Al aplicar la analogía, el juez suple la voluntad del legislador, la cual no existe para los hechos que tiene ante sí, basado en su semejanza a los hechos sí tipificados. Por razón del principio de legalidad y del mandato expreso del Art. 8 del Código Penal, supra, no se permite la interpretación analógica de estatutos penales. Pueblo v. Sierra Rodríguez, supra.(6)
 En materia de interpretación de estatutos pena-les hemos resuelto que aun en aquellos casos en que existe incongruencia entre el texto de la ley y la intención legis-*504lativa, es a la Asamblea Legislativa a quien le compete corregir dicha situación. Pueblo v. Martínez Yanzanis, 142 D.P.R. 871 (1997). El principio de legalidad impide que en ausencia de una ley que así lo determine, los tribunales nos embarquemos en la tarea creadora de condenar cierta conducta socialmente censurable o, por analogía, determi-nar su ilegalidad. Pueblo v. Ríos Dávila, 143 D.P.R. 687 (1997).
Así pues, a tenor con el principio de legalidad, es forzoso concluir que el delito de imprudencia crasa o temeraria al conducir un vehículo de motor, no constituye uno de los delitos exceptuados en la Ley de Sentencias Suspendidas de 1946.
V
En el caso de autos Bonilla Vázquez hizo alegación de culpabilidad por el delito de imprudencia crasa o temeraria al conducir un vehículo de motor (Art. 87 del Código Penal, supra), el cual fue cometido por el acusado mientras éste se encontraba en estado de embriaguez. Conforme al ordena-miento jurídico vigente este delito no es uno de los exclui-dos en la Ley de Sentencias Suspendidas. Por lo tanto, no erró el Tribunal de Circuito de Apelaciones al confirmar la sentencia dictada por el tribunal de instancia en virtud de la cual, luego de analizar el correspondiente informe pre-sentencia, el juez le concedió el beneficio de la sentencia suspendida por un periodo de seis (6) años. No encontra-mos razones para concluir que el foro de instancia abusó de su discreción.
La conclusión a la que llegamos es la que se impone a la luz de nuestro ordenamiento vigente y como imperativo del principio de legalidad. No nos encontramos ante una disposición que requiera interpretación, pues la disposición en cuestión es palmaria en su redacción. No *505nos permite interpretación alguna que no sea la de su sen-tido literal. Pueblo v. Martínez Yanzanis, supra.
Resulta forzoso concluir que, en ausencia de pronuncia-miento en contrario de la Asamblea Legislativa, el convicto por el Art. 87 del Código Penal, supra, que al momento de los hechos estuviera en estado de embriaguez se le puede conceder el beneficio de la sentencia suspendida por no ser aquel uno de los delitos expresamente excluidos en la Ley de Sentencias Suspendidas. Por las razones esbozadas an-teriormente, confirmamos la sentencia dictada por el Tribunal de Circuito de Apelaciones.
El Juez Asociado Señor Negrón García no interviene. Los Jueces Asociados Señor Rebollo López y Señor Fuster Berlingeri no intervinieron.

 No es un elemento indispensable del delito tipificado en el Art. 87 del Código Penal, 33 L.P.R.A. see. 4006, conducir un vehículo de motor en estado de embriaguez. Pueblo v. Vélez Pumarejo, 113 D.P.R. 349 (1982).


 Cabe señalarse que el Código Penal de 1937 contenía una disposición pare-cida al vigente Art. 87, supra. El Art. 328 del Código Penal de 1937 (33 L.P.R.A. ant. see. 1364), establecía como delito grave causar la muerte de una persona al conducir un automóvil mediando imprudencia temeraria o descuido.


 Informe Conjunto de las Comisiones de Asuntos Urbanos y Protección Civil y de lo Jurídico de 14 de junio de 1989.


 A estos efectos allí señalamos: “Respecto al Art. 87 del Código Penal, supra, la Ley Núm. 50 de 9 de agosto de 1989, ... enmendó la Ley Núm. 259 de 3 de abril de 1946, Ley de Sentencias Suspendidas, según enmendada, ... para excluir a las per-sonas convictas de imprudencia crasa o temeraria al conducir un vehículo de motor en estado de embriaguez.
“De la Exposición de Motivos de esa Ley Núm. 50 aflora que es una medida para combatir el grave problema de embriaguez en las carreteras. 1989 Leyes de Puerto Rico 187. Incluso, esa ley redujo el porcentaje de alcohol para activar la presunción de embriaguez, aumentó la penalidad por conducir en estado de embriaguez (Ley de Vehículos y Tránsito de Puerto Rico); y, en su Art. 4 enmendó el Art. 2 de la Ley Núm. 259, supra, para añadir a las exclusiones del beneficio de sentencia suspendida la sentencia crasa o temeraria al conducir un vehículo de motor en estado de embriaguez.
“Inadvertidamente, el proceso legislativo se realizó con vista al texto de la ley anterior a la enmienda que introdujo la Ley Núm. 50, supra, y ello tuvo el efecto involuntario de suprimir el texto aprobado con la Ley Núm. 50, supra, sobre la exclusión de probatoria al convicto por imprudencia crasa o temeraria al conducir un vehículo de motor en estado de embriaguez.
“Estamos ante un error legislativo, tal como se desprende de la Ley Núm. 8 de 30 de noviembre de 1989 (34 L.P.R.A. see. 1027): ‘para enmendar el Artículo 2 de la Ley 259 de 3 de abril de 1946, según enmendada a fin de excluir de sus alcances a las personas convictas por ciertas infracciones a la Ley 17 de 19 de enero de 1951’. 1989 Leyes de Puerto Rico 616. Sería absurdo interpretar que el propósito fue eliminar escasamente tres (3) meses de aprobada, la enmienda introducida por la Ley Núm. 50, supra.
*500“Enfatizamos que ese trámite e inadvertencia sólo podría beneficiar a un con-victo por infracción al Art. 87 del Código Penal, supra; no al apelante convicto y sentenciado bajo el Art. 86 del Código Penal, supra. A él le aplica la Ley Núm. 61 de 19 de junio de 1965 (34 L.P.R.A. see. 1027) cuyo texto ha permanecido por tres (3) décadas inalterado hasta hoy:
“ ‘Con arreglo a lo anteriormente dispuesto, el tribunal sentenciador podrá tam-bién suspender los efectos de la sentencia de cárcel que se hubiera dictado en todo caso de homicidio involuntario que no hubiera sido ocasionado mientras se conducía un vehículo en estado de embriaguez’.” (Escolios omitidos y énfasis en el original.) Pueblo v. Nazario Hernández, 138 D.P.R. 760, 789-791 (1995).


 Debe señalarse que el Art. Ill, Sec. 19 de nuestra Constitución, supra, faculta a la Asamblea Legislativa a convertir en ley uno de sus proyectos, aun sin la apro-bación del Gobernador. La Asamblea Legislativa tenía la opción de convertir el pro-yecto en ley, luego de vetado por el Gobernador, con la aprobación de dos (2) terceras partes del número total de sus miembros.


 En ocasiones anteriores hemos utilizado la técnica de integración analógica en la interpretación de normas de derecho procesal penal. Véanse: Pueblo v. Pérez Suárez, 116 D.P.R. 807 (1986); Álvarez v. Tribunal Superior, 102 D.P.R. 236 (1974). La razón para este tipo de interpretación en el campo procesal penal es que la fina-lidad de lograr una rápida y justa administración de la justicia permite una inter-pretación amplia, aun descansando en argumentos por analogía, siempre y cuando no se perjudiquen los derechos del acusado y no sea contraria al orden público. O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Ed. Butterworth, 1990, T. 1, Sec. 3. pág. 22. El principio de legalidad que rige las normas penales sustantivas impide este tipo de interpretación en el campo penal.